Case 2:21-cv-00073-TC-JCB Document 14 Filed 03/29/21 PageID.80 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


 ALLERGY RESEARCH GROUP LLC, a                         ORDER RE: STIPULATED MOTION
 Delaware limited liability company,                    FOR EXTENSION OF TIME TO
                                                          RESPOND TO COMPLAINT
                  Plaintiff,
 v.
                                                     Case No.2:21-cv-00073-DAJ-JCB
 REZ CANDLES INC, a Delaware corporation;
 REZA DAVACHI, an individual; and JOHN               Judge Dale A. Kimball
 DOES, 1- 10,                                        Magistrate Judge Jared C. Bennett

                   Defendants.



         Before the Court is the Parties’ Stipulated Motion for Extension of Time to Respond to

Complaint (“Motion”). For good cause appearing, the Court hereby GRANTS the Motion and

amends the deadlines as follows:

      1. The deadline for Defendants to respond to Plaintiff’s Complaint is extended by thirty (30)

         days to April 8, 2021.

      2. Plaintiff shall propose a schedule to Defendant in the form of a draft Attorney Planning

         Meeting Report no later than April 22, 2021, fourteen (14) days after Defendants’

         response deadline.

      3. The Parties shall meet and confer and file a jointly signed Attorney Planning Meeting

         Report and email a Proposed Scheduling Order no later than May 6, 2021, twenty-eight

         (28) days after Defendants’ response deadline.
Case 2:21-cv-00073-TC-JCB Document 14 Filed 03/29/21 PageID.81 Page 2 of 2




   4. If the Parties cannot agree on a Proposed Scheduling Order, they shall follow the

      requirements in the Order to Propose Schedule [Dkt. 9].


DATED this 26th day of March 2021
                                           BY THE COURT:


                                           __________________________________
                                           Jared C. Bennett
                                           United States Magistrate Judge




                                               2
